Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended Claim 1, the previous rejection thereto under 35 U.S.C. 112(b) is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al. (JP 2009274195, provided with Office action mailed 10/05/2020) in view of Yamamoto et al., hereinafter Yamamoto (US 2019/0193879). For text citations of Nagaoka, refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 1, Nagaoka discloses (Figures 1 and 6) a binding machine (reinforcing bar binding machine 10) comprising: a twisting unit (twisting hook 26); a twist motor (twisting motor 16) configured to drive the twisting unit; a circuit board (circuit board 42) having a mounting surface on which a control unit (electronic component 41) configured to control the 

    PNG
    media_image1.png
    805
    787
    media_image1.png
    Greyscale

Nagaoka Annotated Figure 1

    PNG
    media_image2.png
    415
    676
    media_image2.png
    Greyscale

Nagaoka Annotated Figure 5
Nagaoka does not disclose that the front end of the circuit board extends no further than a front end of a junction between the handle portion and the body portion. Yamamoto teaches (Figures 3-4) a binding machine (rebar tying machine 2) comprising: a twisting unit (hooks 62, sleeve 60, and screw shaft 58 of twisting mechanism 20); a twist motor (twisting motor 54) configured to drive the twisting unit; a circuit board (main circuit board 82); a body portion (tying machine body 4) housing the twisting unit, the twist motor and the circuit board; and a handle portion (grip 6) protruding outward from the body portion, wherein the circuit board extends between a front end and a rear end, the front end of the circuit board extends no further than a front end of a junction between the handle portion and the body potion (see Annotated Figure 4 below), and the rear end of the circuit board is located further rearward than a position of a rear end portion of the twist motor (this is clearly seen in Figure 4). Examiner notes that the Applicant has not provided any criticality or reasoning for the location 

    PNG
    media_image3.png
    761
    924
    media_image3.png
    Greyscale

Yamamoto Annotated Figure 4
Regarding Claim 2, Nagaoka discloses (Figure 1) at least a part of the circuit board (circuit board 42, located within case 43) is provided at a location opposing the handle portion (grip 11A).
Regarding Claim 10, Nagaoka discloses (Figure 1) the handle portion (grip 11A) has a trigger switch (trigger 18) on a base end portion thereof, and the body portion (main body 11) is provided with a recessed portion opposite to the trigger switch with respect to the handle portion (see Annotated Figure 1 above).
Regarding Claim 11, Nagaoka is silent to a setting unit configured to set operation conditions of the binding machine. Yamamoto teaches (Figure 1) a binding machine (rebar tying machine 2) comprising a setting unit (second operation unit 90 with setting switches 98) configured to set operation conditions of the binding machine ([0091] lines 5-9), wherein the setting unit is arranged at a location on the body portion (tying machine body 4), which is located closer to the handle portion (grip 6) than the circuit board (main circuit board 82) is to the handle portion. This setting unit allows the operator to control various operating parameters, such as number of windings and torque threshold ([0091] lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine disclosed by Nagaoka to further comprise a setting unit configured to set operation conditions of the binding machine, wherein the setting unit is arranged at a location on the body portion, which is located closer to the handle portion than the circuit board is to the handle portion, as taught by Yamamoto, to allow the operator to control the operating parameters of the binding machine. Examiner note: the claim as set forth does not mandate that the setting unit is arranged directly onto the body portion, so the setting 
Regarding Claim 12, Nagaoka discloses (Figure 1) the front end of the circuit board (circuit board 42, located within case 43) extends no further than a rear portion of the twisting unit (twisting hook 26).
Regarding Claim 13, Nagaoka discloses (Figure 5) the circuit board (circuit board 42) includes (i) a first region that includes the power supply wiring (wires 46 and 47), and (ii) a second region that does not include the power supply wiring, wherein the extending part extends from the first region to the rear space (see Annotated Figure 5 above).
Claims 5-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka in view of Yamamoto as applied to Claim 1 above, and further in view of Matsuno (US 2017/0218631).
Regarding Claim 5, Nagaoka is silent to the twisting unit being connected to the twist motor via a speed reduction mechanism, but does state that the twisting components are conventional, so detailed descriptions thereof are omitted ([0016] lines 162-170), and Figure 1 shows several unlabeled components that connect twisting hook 26 to twisting motor 16. Matsuno teaches (Figure 12) a binding machine comprising a twisting unit (grip mechanism 102) and a twist motor (twisting motor 96), wherein the twisting unit is connected to the twist motor via a speed reduction mechanism (first and second reduction mechanisms 98 and 100). As this is a known configuration for connecting a twisting unit to a twist motor in a binding machine of this type, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the binding machine disclosed by Nagaoka 
Regarding Claim 6, Nagaoka is silent to the body portion being dividable into first and second body portions. Matsuno teaches (Figure 1) a binding machine (rebar tying tool 2) comprising a body portion (tying tool body portion 4 with housing 3) and a circuit board (Figure 5, control board 180), wherein the body portion is configured to be dividable into a first body portion (left outer housing 14) and a second body portion (right outer housing 12) in a widthwise direction, and that the circuit board is fixed to the first body portion ([0099] lines 13-14). This configuration allows for an improved assembly process ([0052] lines 8-19). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine disclosed by Nagaoka such that the body portion is configured to be dividable into a first body portion and a second body portion, wherein the circuit board is fixed to the first body portion, as taught by Matsuno, to improve the process of assembling the binding tool.
Regarding Claim 7, Nagaoka discloses (Figure 6) a circuit board case (case 43) receiving the circuit board (circuit board 42). When the aforementioned combination of Nagaoka and Matsuno of Claim 6 is made, the circuit board is fixed to the first body portion (Matsuno Figure 1, left outer housing 14) via the circuit board case ([0099] lines 13-14).
Regarding Claim 8, Nagaoka discloses (Figure 6) the circuit board (circuit board 42) is configured to allow a plurality of wirings (wires 49) extending from the mounting surface to be concentratively arranged on a side thereof (wires 49 are concentratively arranged within hook 45, which is located on a side of the circuit board). Examiner note: when the combination of Nagaoka and Matsuno is made, the wirings are concentratively arranged on the side of the circuit board towards the second body portion (Matsuno Figure 1, right outer housing 12), not the first body portion (left outer housing 14); however, this is merely a design choice that does not result in an unexpected benefit and thus does not in itself warrant patentability. Further, the circuit board has a finite number of sides upon which the wirings may be concentratively arranged. Accordingly, it would have been obvious to one of ordinary skill in the art to modify the binding machine disclosed by Nagaoka and modified by Matsuno such that the circuit board is configured to allow the plurality of wirings extending from the mounting portion to be concentratively arranged on a side thereof which is located toward the first body portion, as this would be the result of routine engineering and design practices and is one of a finite number of possible configurations that would be obvious to try.
Regarding Claim 9, Nagaoka discloses (Figure 6) a wiring holding portion (hook 45) is provided on a side surface of the circuit board case (case 43), the wiring holding portion holds a wiring (wires 49), and the wiring extends from the mounting surface (clearly seen in Figure 6). When the combination of Nagaoka and Matsuno is made, the wire holding portion is located on a side of the circuit board case that opposes the first body portion (Matsuno Figure 1, left outer housing 14).
Regarding Claim 14, Nagaoka discloses (Figures 1 and 6) a rear portion of the circuit board case (case 43) opposing the rear space includes one or more hooks (hook 44) configured to receive the power supply wiring (wires 46 and 47) from the second end of the wiring guide portion (see Annotated Figure 1 above).

Response to Arguments
Applicant’s arguments with respect to the prior art of record not teaching or suggesting all the limitations of the amended Claim 1 have been considered but are moot because the new ground of rejection, made in light of the amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725       
/TERESA M EKIERT/Primary Examiner, Art Unit 3725